DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the applicant uses “till” instead of “until.”  It is recommended the applicant use the word “until” in place of “till.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US-2005/0239380) in view of Suzuki (US-2008/0064311).
Regarding claim 1, Hosaka (US-2005/0239380) discloses a surface treatment process of a CMP (chemical mechanical polishing) polishing pad, comprising steps of:
(S1) determining a final target thickness of a substrate to be D mm;
(S2) rough-machining the substrate, which comprises selecting a first abrasive belt (“belt-like paper or cloth”) [Hosaka; paragraph 0084] with a particle size of 120-mesh (“size of the abrasive grains used for the above sanding step is preferably 20 to 200 .mu.m, more preferably 
(S3) fine-machining the substrate (“[s]anding may be carried out only with a single type of sandpaper or with different types of sandpapers which differ in grit size in multiple stages”) [Hosaka; paragraph 0089], which comprises selecting a second abrasive belt with a particle size of 240-mesh (“a sandpaper having a larger grit size is preferably first used, followed by a sandpaper having a smaller grit size”) [Hosaka; paragraph 0089] (“size of the abrasive grains used for the above sanding step is preferably 20 to 200 .mu.m, more preferably 25 to 150 .mu.m. The grit size of the sandpaper is preferably 80 to 600, more preferably 120 to 400”) [Hosaka; paragraph 0085], placing the substrate below the second abrasive belt, sanding the substrate [Hosaka; paragraph 0087] till the thickness of the substrate is D + (0.01 - 0.02) mm (“[t]he thickness of the polishing layer sanded out, that is, removed in each stage is preferably 0.01 to 1.5 mm, more preferably 0.1 to 1.0 mm”) [Hosaka; paragraph 0089]; and
(S4) finish-machining the substrate (“[s]anding may be carried out only with a single type of sandpaper or with different types of sandpapers which differ in grit size in multiple stages” with the “number of stages is preferably 2 to 10, more preferably 3 to 6”) [Hosaka; paragraph 0089], which comprises selecting a third abrasive belt with a particle size of 400-mesh (“a sandpaper having a larger grit size is preferably first used, followed by a sandpaper having a smaller grit size”) [Hosaka; paragraph 0089] (“size of the abrasive grains used for the above sanding step is preferably 20 to 200 .mu.m, more preferably 25 to 150 .mu.m. The grit size of the sandpaper is preferably 80 to 600, more preferably 120 to 400”) [Hosaka; paragraph 0085], placing the 
While Hosaka does not explicitly state “adjusting a height of the [abrasive belt] for several times, Hosaka does state that individual layers are sanded out, preferably 0.01 to 1.5 mm thickness at a time [Hosaka; paragraph 0089].  Therefore, it would have been obvious to one of ordinary skill in the art to either adjust the height of the abrasive belt to compensate or adjust the height of the workpiece/pad to compensate.  Since the belt sander of Hosaka appears to be a portable belt sander [Hosaka; paragraph 0090], it therefore would have been obvious to try adjusting the belt sander’s height to compensate for the removed layers in order to remove subsequent layers, as desired by Hosaka [Hosaka; paragraph 0089].  
Hosaka does not disclose sanding the front side and then alternating to sand the reverse side.  However, Suzuki (US-2008/0064311) teaches a polishing pad whose both sides may be optionally used [Suzuki; paragraph 0026].  Since Hosaka desires to sand the working side of the polishing pad, it therefore would have been obvious in situations for making a two sided pad, such as taught by Suzuki, to have sanded the substrate on the first side, then alternate to the second/reverse side, and sand that side as well, in order to form the polishing surface [Hosaka; paragraph 0083, 0091].  
Regarding claim 2, Hosaka discloses the surface treatment process, as recited in claim 1, wherein in the step of (S2), an adjusted height of the first abrasive belt every time is not more than 0.09 mm (the adjusted height determines how much material is removed on each pass and therefore would not exceed the amount of material removed in each stage, and therefore the claimed range is within the range taught by the prior art and thus exists a prima facie case of obviousness) (“[t]he thickness of the polishing layer sanded out, that is, removed in each stage is preferably 0.01 to 1.5 mm, more preferably 0.1 to 1.0 mm”) [Hosaka; paragraph 0089]. 
Regarding claim 3, Hosaka discloses the  surface treatment process, as recited in claim 1, wherein 1n the step of (S3), an adjusted height of the second abrasive belt every time is not more than 0.04 mm (the adjusted height determines how much material is removed on each pass and therefore would not exceed the amount of material removed in each stage, and therefore the claimed range is within the range taught by the prior art and thus exists a prima facie case of obviousness) (“[t]he thickness of the polishing layer sanded out, that is, removed in each stage is preferably 0.01 to 1.5 mm, more preferably 0.1 to 1.0 mm”) [Hosaka; paragraph 0089].
Regarding claim 4, Hosaka discloses the surface treatment process, as recited in claim 1, wherein in the step of (S4), an adjusted height of the third abrasive belt every time is not more than 0.02 mm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOEL D CRANDALL/            Examiner, Art Unit 3723